Citation Nr: 1704853	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating greater than 30 percent for service-connected right knee tendon inflammation (right knee strain).

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 through August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2012 and March 2013 by a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent disability rating for the Veteran's service-connected right knee disability and denied a TDIU.

In October 2015, the Board remanded the case for further evidentiary development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.

In October and December 2016, the Veteran, through his attorney, submitted additional evidence for the Board's review.  A waiver of RO consideration was provided. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's service-connected right knee disability manifested by painful motion and objective evidence of limited flexion, at most, to 90 degrees.

2. The Veteran's service-connected right knee disability reduced his capacity for physically demanding tasks, but did not make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 30 percent for a right knee disability have not been met for any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 3.951, 4.1, 4.3, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5060 (2016).

2. The criteria for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions by issuing letters to the Veteran in July 2012 and December 2012 that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, social security records, post-service VA treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was most recently provided VA examinations which addressed his knee in September 2016.  He was previously examined in August 2012.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds the examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board finds the September 2016 VA examinations adequate under Correia.  Indeed, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  Here, the record shows that the Veteran had bilateral knee osteoarthritis, so there is no opposite undamaged joint to compare.  Thus, the Board finds the September 2016 VA examinations are adequate.

In a January 2017 brief, the Veteran's attorney argued the 2016 VA examinations were not adequate and did not comply with the Board's prior remand, in that the examiner did not review the Veteran's records from the Social Security Administration or the claims file and did not provide an adequate rationale for the opinions provided.  The Board disagrees.  There are two VA examination reports from 2016 - September 9 and September 28.  In compliance with the remand instructions, the Veteran's Social Security records were obtained and associated with his claims file in August 2016.  The VA examiner checked the box in both  September 2016 reports indicating that the Veteran's VA claims folder was reviewed and specifically noted in the September 9 report "SSD records reviewed."  The examiner not only completed all relevant sections of the report on the objective findings, but also included the Veteran's subjective complaints and a discussion of his medical history.  The examiner also provided an addendum report.  The examiner noted in the September 28 report that the Veteran's education, special training and previous work experience were considered when providing her opinions. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951 (2016).

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran is seeking an increased disability rating for tendon inflammation of the right knee.  He generally contends that the disability is worse than is reflected by the current rating.

Service connection was granted for a right knee disability in an April 1995 rating decision.  A 10 percent rating was assigned effective April 1993.

In a February 1999 Board decision, the Veteran's disability rating was increased to 30 percent under Diagnostic Code 5024-5260 effective April 1993.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5024 addresses tenosynovitis, which is to be rated as limitation of motion of affected parts as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in August 2012.  At the time, his claims file was not available for the examiner to review.  The Veteran reported standing or walking for one to two hours and any overuse activity increased his knee pain.  He wore a soft knee brace, but otherwise ambulated without assistive devices.  The Veteran demonstrated right knee flexion to 90 degrees with no objective evidence of painful motion and he was able to fully extend his knee.  The examiner found no evidence of instability, recurrent patellar subluxation, dislocation, or any meniscal conditions.  The Veteran did have some functional loss due to less movement than normal and tenderness to palpation of the right knee.  X-ray reports revealed no degenerative changes of the right knee or any other significant diagnostic test findings.  The examiner opined that the Veteran's right knee disability did impact his ability to work because pain limited his standing and walking to one to two hours.

In June 2013, an orthopedic exam showed the Veteran had full range of motion of his right knee with moderate pain.  See VA Treatment Records dated May 2012 through March 2016.  The Veteran consistently reported, and was treated for, right knee pain.  However, his right knee never demonstrated any joint instability, abnormalities of the patellar articular cartilage, ankylosis, subluxation, or effusion.

The Veteran was afforded a second VA examination for his right knee disability in September 2016.  He reported that cortisone shots reduced the pain in his knee approximately 70 percent and he did not need to use a cane or crutches until the shots begin to wear off after approximately five and a half months.  At the time of the examination, the Veteran had been experiencing right knee pain for approximately 3 weeks, and reported he needed to receive another cortisone shot.  He also reported stiffness, popping, swelling, burning, and shooting pain under his kneecap.  The examination showed the Veteran had flexion of the right knee 0-105 degrees and extension from 105-0 degrees.  The examiner noted that the Veteran's right knee flexion was limited by pain, but that the pain did not result in functional loss.  There was no crepitus, ankylosis, joint instability or recurrent effusion noted.

The examiner found the Veteran had non-service-connected osteoarthritis that was not caused by, related to, or aggravated beyond its natural progression by military service or his service-connected tendon inflammation because he was not diagnosed with osteoarthritis until 2007, 14 years after service.  She concluded that the Veteran's non-service-connected osteoarthritis was caused by natural age and his BMI.  She further found that the Veteran's congenital Osgood's Schlatter's disease was not aggravated beyond its natural progression by service or the Veteran's service-connected tendon inflammation.  The examiner opined that the Veteran's service-connected right knee disability did not prevent him from obtaining or sustaining substantially gainful employment.

The Veteran's Social Security records also contain reports showing his complaints of right knee pain.  See, e.g., 2012-15 records from Dr. E. Carlos.  However, these records either contain no specific findings such as range of motion, etc., that would be relevant to rating his disability or do not show any findings worse than those reported in the VA examinations.  For example, Dr. Carlos consistently noted the Veteran's gait was normal with no muscle weakness, and there were no indications of use of assistive devices, braces, etc., and note in several reports that the Veteran indicated his knee pain was "better."

After a full review of the record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for right knee tendon inflammation.

In regard to limitation of motion, in order to warrant a schedular evaluation in excess of 30 percent for the Veteran's right knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of either flexion or extension to 15 and 10 degrees, respectively.  VA treatment records and examination reports, namely the August 2012 and September 2016 VA examinations, reflect that right knee flexion was limited, at most, to 90 degrees with painful motion.  Further, the Veteran demonstrated full right knee extension throughout the period on appeal.  Thus, as flexion and extension of the left knee have not been limited to anywhere near 15 or 10 degrees or less, respectively, any evaluation greater than 30 percent is not warranted under Diagnostic Code 5260 or 5261.  In addition, as flexion and extension of the right knee have not been shown to have been limited to 15 and 10 degrees even with consideration of painful motion, separate ratings for limitation of flexion and extension of the right knee are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran had no loss of extension (functional loss).  During his August 2012 VA examination, he reported standing or walking increased his right knee pain, along with any overuse activity.  He also reported the pain is relieved by soaking and pain medication.  The Veteran reported occasionally wearing a brace, but required no other assistive devices to ambulate.

Additionally, during the September 2016 VA examination, the Veteran reported popping, swelling, stiffness, and feeling like his knee was about to give out.  However, he also reported a 70 percent reduction in pain and improved mobility such that he does not need assistive devices after receiving cortisone shots.  The Veteran further reported that he could walk short distances around his apartment without cortisone shots, but could walk half a mile and climb a full flight of stairs before feeling any pain after the shots.  At the time of the examination, he reported his last injection had worn off, and the examiner noted some pain on flexion that did not result in functional loss.  The Board finds that the currently assigned 30 percent rating for his right knee tendon inflammation under Diagnostic Code 5260 properly compensates him for the extent of functional loss resulting from symptoms like painful motion, swelling, and stiffness.

The Board notes that the Veteran did not report any episodes of locking, and there was no objective evidence of ankylosis.  Therefore, Diagnostic Code 5256 is not applicable.  Id.  Nor have there been any medical findings of dislocation or removal of the semilunar cartilage of the right knee, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's right knee under Diagnostic Codes 5258, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5258, 5262, 5263 (2016).

Furthermore, the Board has considered the rating criteria under DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  The Board acknowledges the Veteran's reports of instability or feeling like his knee was about to give out.  However, the Board considers the determination as to the existence and severity of right knee recurrent subluxation or lateral instability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay reports of lateral instability of the right knee are also not competent evidence, although the Veteran's observed symptoms may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that he has instability of the right knee is of no probative value.  On the other hand, the medical professionals in this case have the requisite medical expertise to render significantly probative opinions as to the existence of recurrent subluxation and lateral instability of the right knee.  The August 2012 VA examination, September 2016 VA examinations, and extensive VA treatment records show no objective evidence of instability or subluxation.  Thus, the Board concludes that a separate rating under Diagnostic Code 5257 is not applicable.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's main symptoms were complaints of worsening right knee pain, swelling, and stiffness.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for his assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

III. TDIU

The Veteran contends his service-connected right knee tendon inflammation renders him unable to obtain or maintain employment.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for one disability with a current disability rating of 30 percent.  His disability rating does not meet the criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Board will consider whether the Veteran's service-connected disability makes him unable to secure or follow a substantially gainful occupation, such that referral for extra-schedular consideration is warranted.

The Board acknowledges that the Social Security Administration (SSA) found the Veteran to be disabled due to a combination of his cognitive abilities and his service-connected right knee disability.  However, SSA disability benefits are predicated upon different laws and regulations than the VA TDIU benefit.  For VA purposes, the critical question is whether the Veteran is unemployable solely due to his service-connected conditions.  He is not service-connected for any cognitive or mental health disability.

The Veteran applied for a TDIU in December 2012.  In a December 2012 statement, the Veteran reported that prolonged standing caused his knee to "give way" and the severe pain prevented him from obtaining gainful employment.

SSA records indicate the Veteran was employed as a forklift operator from September 1993 through August 1994, and then worked as a production worker from September 1994 through November 1994, where he loaded preformed homes.  The Veteran reported having been unemployed since November 1994.

The Veteran's August 2012 VA examination noted that his right knee pain limited his ability to work because he could only stand or walk for one to two hours.  However, at the examination, the Veteran could ambulate in a knee brace without any other assistive devices.

In April 2014, the Veteran submitted a letter in which he stated his service-connected right knee tendon inflammation, along with other health issues, made it difficult for him to maintain gainful employment.

During his September 2016 VA examination, the Veteran reported not using any assistive devices after receiving cortisone shots.  Further, he reported that after the shots, he could climb a full flight of stairs and walk approximately half a mile.  As stated above, at the time of his September 2016 VA examination, the shots had worn off and the Veteran was experiencing right knee pain.  However, the examiner opined that the Veteran was capable of light physical activity or sedentary work based on his service-connected right knee tendon inflammation alone.  She also concluded that there were two other, non-service-connected disabilities of the Veteran's right knee that were not caused or aggravated beyond their natural progressions by the Veteran's active duty service.  Thus, the examiner concluded that, on its own, the Veteran's service-connected right knee tendon inflammation did not render him unemployable.

On the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported that he completed high school and received no further education or training.  However, in his September 1996 Report of Continuing Disability Interview, the Veteran reported that he was a sophomore at Mobile State University working towards a degree in religion.  The record does not indicate whether the Veteran completed his degree.

Thus, although the Veteran's past work history consists of physical labor, he has completed high school and some tertiary education, indicating that he is able to partake in sedentary work.

The Board finds that the Veteran's right knee tendon inflammation does not make him unable to secure or follow a substantially gainful occupation.  Therefore, there is no basis to refer the TDIU for extra-schedular consideration.  The Veteran's attorney argues that VA must consider the provisions of 38 C.F.R. § 4.16(a) with respect to marginal employment; however, since he does not meet the schedular criteria, his claim must be considered under 4.16(b).



[Continued on Next Page]
ORDER

Entitlement to an increased rating greater than 30 percent for service-connected right knee tendon inflammation (right knee strain) is denied.

Entitlement to a TDIU is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


